DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 11/30/2020.
3.    	Status of the claims:
•    Claims 1-4, 6, 8, 9, 11, 13-16, 18-23, 25, 27, 28, 30, 32-35 and 37-42 have been amended.
•    Claims 1-42 are currently pending and have been examined.

Response to remarks/arguments
4.    	The nonstatutory obviousness-type double patenting rejection has been withdrawn in response to the filing of the present Terminal Disclaimer (TD).
5.    	Applicant’s remarks/arguments filed on 11/30/2020 with respect to claims 1-42 have been fully considered but they are not persuasive.
6.    	On pages 1-4 of Applicant’s remarks/arguments dated 11/30/2020, Applicant respectfully submits that Lohr, Ratasuk, and Roland have not been shown to disclose or suggest at least such aspects “determining, for one subframe, a transmission power priority for a physical random access channel (PRACH) transmission over first uplink resources of a PRACH relative to a second channel transmission over second uplink resources of a second channel, wherein the PRACH is used to perform an initial system access, wherein the PRACH transmission is capable of spanning multiple consecutive subframes.” Neither Ratasuk nor Roland, however, disclose or suggest at least “wherein the PRACH transmission is capable of spanning multiple consecutive subframes,” as recited in amended independent claim 1.
7.    	In response to applicants’ remarks, the examiner respectfully disagrees. It is noted that the current rejection is an obviousness rejection depending upon multiple references rather than a single reference to teach the claim limitations. Lohr is primarily cited for teaching the determination of a transmission power priority for the PRACH transmission over first uplink resources over a second channel (See at least Lohr, para. 354-355: discloses different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option is that the PRACH transmission power PPRACH(i) is prioritized over the PUCCH/PUSCH transmission power. Ratasuk is secondary cited for the teaching of wherein the PRACH is used to perform an initial system access (See at least Ratasuk, para. 3: the physical RACH channel is used for initial access, handover, and synchronization establishment and maintenance to the network to the network). And finally, Roland is cited for the teaching of wherein the PRACH transmission is capable of spanning multiple consecutive subframes. Firstly, physical, logical and transport channels all link to different stacks. The Common Control Channel (CCCH) is used for physical random access channel (PRACH) information. Having said that, Roland discloses the CCCH includes nine radio blocks in each multiframe, wherein each radio block spans four consecutive TDMA frames (See at least Roland, para. 30). It would have been obvious to one with ordinary skill in the art 
8.	The Examiner notes that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely an emphasized portion of the claims. Therefore, in light of the broad claim limitations, the reference properly read on all claim limitations. The Examiner recommends the undersigned to amend the independent claims to link the determination of the transmission power priority of the PRACH with whether the PRACH is capable of spanning multiple consecutive subframes, i.e. “the PRACH transmission power priority is based on whether the PRACH is capable of spanning multiple consecutive subframes”. Such amendments would not introduce any new matter and will place the application in condition to advance the prosecution.       
Please the rejection below.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 1-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lohr et al. (US 2012/0057547 A1) in view of Ratasuk et al. (US 2009/0203323 A1) and further in view of Roland et al. (US 2005/0048982 A1) .

Regarding claim 1, Lohr discloses a method of wireless communication, comprising: determining, for one subframe, a transmission power priority for a physical random access channel (PRACH) transmission over first uplink resources of a PRACH relative to a second channel transmission over second uplink resources of a second channel (Lohr, para. 236, 355: discloses the physical random access channel (PRACH) transmission power PPRACH is prioritized over the PUSCH transmission power within a transmission time interval (TTI) (e.g. one or more sub-frames) which is similar to the PUCCH transmission power); and transmitting, in the subframe, the PRACH transmission over the first uplink resources of the PRACH and the second channel transmission over the second uplink resources of the second channel simultaneously (Lohr, para. 353, 355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission is allowed within a transmission time interval (TTI)), each of the PRACH transmission and the second channel transmission being transmitted at a transmission power determined based on the transmission power priority determined for the subframe (Lohr, para. 355-357: discloses in case no concurrent transmission of PRACH and PUCCH/PUSCH is allowed: the PRACH is transmitted based on the transmission power priority and alternatively the PUCCH/PUSCH transmissions is prioritized based on the transmission power priority).
 Although Lohr discloses each of the PRACH transmission and PUCCH transmission being transmitted based on transmission power priority (para. 355-357), but Lohr does not appear to explicitly disclose either of the PRACH and the second transmission (e.g. PUCCH) spanning multiple subframes, wherein the PRACH is used to perform an initial system access. 
Ratasuk, from similar field of endeavor, discloses the PRACH transmission and PUCCH transmission are capable of spanning multiple subframes (Ratasuk, FIG. 2, 4, para. 18, 21, 22, 25: shows that either of the PRACH and PUCCH is spanning multiple subframes), wherein the PRACH is used to perform an initial system access (Ratasuk, para. 3: the physical RACH channel is used for initial access to the network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr with the teaching of Ratasuk to include parameters that would allow the PRACH the capability of spanning multiple subframes and performing initial access to the network by using the PRACH as taught by Ratasuk. The motivation for doing so would have been to allow the eNB to minimize the impact of the interference even though the co-existence of PUSCH/PUCCH and RACH will increase False Alarm rates for both PUSCH/PUCCH and RACH (Ratasuk, [0020]).
However, Both, Lohr and Ratasuk, appear to be silent as to the PRACH transmission is capable of spanning multiple consecutive subframes.
In an analogous art, Roland discloses the PRACH transmission is capable of spanning multiple consecutive subframes (Roland, para. 30: the common control channel (CCCH) is capable of spanning multiple consecutive TDMA frames. According to BRI, CCCH is used for PRACH information).


Regarding claim 2, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 1, further including: allocating a requisite transmission power to the PRACH transmission (Lohr, para. 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations); and allocating a remaining transmission power to the second channel transmission (Lohr, para. 353-355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission, the PRACH transmission power is prioritized, then the PUCCH is allocated the remaining transmission power). 

Regarding claim 3, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 1, wherein the PRACH transmission and the second channel transmission are transmitted on at least one component carrier of a plurality of component carriers (Lohr, para. 352: the PRACH and the PUSCH/PUCCH are transmitted on one component carrier). 

Regarding claim 4, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 3, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the determining the transmission power priority includes assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission carries timing information on the primary component carrier and the second channel is a physical uplink shared channel (PUSCH) on a secondary component carrier of the at least one secondary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 5, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 4, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 6, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 3, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power); transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier (Lohr, para. 355: the PUSCH/PUCCH is transmitted at a reduced transmission power than the PRACH) and the second channel transmission carries sounding reference signals (SRS) on the primary component carrier or a secondary component carrier of the at least one secondary component carrier (Lohr, para. 104: the PUCCH carries sounding reference signals (SRS)). 

Regarding claim 7, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 6, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 8, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 6, further including reducing the transmission power for transmitting the PRACH transmission during one orthogonal frequency division multiplexing (OFDM) symbol in which the second channel transmission is transmitted (Lohr, para. 257, 356: the PRACH is transmitting at a reduced transmission power). 

Regarding claim 9, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 3, wherein the plurality of component carriers includes a primary (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the determining the transmission power priority includes assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier and the second channel is a physical uplink control channel (PUCCH) on the primary component carrier (Lohr, para. 355: the PUSCH/PUCCH is transmitted at a reduced transmission power than the PRACH). 

Regarding claim 10, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 9, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 11, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 3, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the determining the transmission power priority includes assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission carries timing information on a transmission is transmitted on the primary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 12, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 11, wherein the first priority is lower than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 13, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 12, further including applying a power cap for transmission of the PRACH transmission in each subframe in which the PRACH transmission is transmitted (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied). 

Regarding claim 14, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 13, further including determining a power cap for each of a plurality of subframes in which the PRACH transmission is transmitted (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations), wherein the applied (Lohr, para. 356: scaling down the transmit power PPRACH of the PRACH). 

Regarding claim 15, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 13, further including determining a power cap for transmission of the PRACH transmission (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied), wherein the applied power cap for transmission of the PRACH transmission is a lowest power cap of the determined power cap and a previously applied power cap (Lohr, para. 356: scaling down the transmit power PPRACH of the PRACH). 

Regarding claim 16, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 3, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the determining the transmission power priority includes assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier and the second channel is a physical uplink control channel (PUCCH) on the primary component carrier (Lohr, para. 355: the PUSCH/PUCCH is transmitted at a reduced transmission power than the PRACH).

Regarding claim 17, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 16, wherein the first priority is lower than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 18, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 1, wherein determining the transmission power priority comprises determining a higher transmission power priority for the PRACH transmission than the second channel transmission based at least in part on determining that the PRACH transmission is capable of spanning multiple consecutive subframes (Lohr, para. 356: the PRACH may be assigned a lower priority than the PUSCH/PUCCH transmission power priority). 

Regarding claim 19, Lohr, as modified by Ratasuk and Roland, discloses the method of claim 18, further comprising: allocating a requisite transmission power to the PRACH transmission in the multiple consecutive subframes (Lohr, para. 355: the PRACH is prioritized with more transmission power over the PUSCH/PUCCH); and maintaining the requisite transmission power for the PRACH transmission over the multiple consecutive subframes (Lohr, para. 355: the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 20, Lohr discloses an apparatus for wireless communication, comprising: a memory (para. 209, 370: a computer readable medium storing instructions); and at least one processor in communication with the memory (para. 210, 370: a processor to execute the instructions), the at least one processor configured to: determine, for one subframe, a transmission power priority for a physical random access channel (PRACH) transmission over first uplink resources of a PRACH relative to a second channel transmission over second uplink resources of a second channel (Lohr, para. 236, 355: discloses the physical random access channel (PRACH) transmission power PPRACH is prioritized over the PUSCH transmission power within a transmission time interval (TTI) (e.g. one or more sub-frames) which is similar to the PUCCH transmission power); and transmit, in the subframe, the PRACH transmission over the first uplink resources of the PRACH and the second channel transmission over the second uplink resources of the second channel simultaneously (Lohr, para. 353, 355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission is allowed within a transmission time interval (TTI)), each of the PRACH transmission and the second channel transmission being transmitted at a transmission power determined based on the transmission power priority determined for the subframe (Lohr, para. 355-357: discloses in case no concurrent transmission of PRACH and PUCCH/PUSCH is allowed: the PRACH is transmitted based on the transmission power priority and alternatively the PUCCH/PUSCH transmissions is prioritized based on the transmission power priority).
 Although Lohr discloses each of the PRACH and PUCCH being transmitted based on transmission power priority (para. 355-357), but Lohr does not appear to 
Ratasuk, from similar field of endeavor, discloses the PRACH and PUCCH are capable of spanning multiple subframes (Ratasuk, FIG. 2, 4, para. 18, 21, 22, 25: shows that either of the PRACH and PUCCH is spanning multiple subframes), wherein the PRACH is used to perform an initial system access (Ratasuk, para. 3: the physical RACH channel is used for initial access to the network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr with the teaching of Ratasuk to include parameters that would allow the PRACH the capability of spanning multiple subframes and performing initial access to the network by using the PRACH as taught by Ratasuk. The motivation for doing so would have been to allow the eNB to minimize the impact of the interference even though the co-existence of PUSCH/PUCCH and RACH will increase False Alarm rates for both PUSCH/PUCCH and RACH (Ratasuk, [0020]).
However, Both, Lohr and Ratasuk, appear to be silent as to the PRACH transmission is capable of spanning multiple consecutive subframes.
In an analogous art, Roland discloses the PRACH transmission is capable of spanning multiple consecutive subframes (Roland, para. 30: the common control channel (CCCH) is capable of spanning multiple consecutive TDMA frames. According to BRI, CCCH is used for PRACH information).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr as modified by Ratasuk with the 

Regarding claim 21, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 20, wherein the at least one processor is further configured to: allocate a requisite transmission power to the PRACH transmission (Lohr, para. 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations); and allocate a remaining transmission power to the second channel transmission (Lohr, para. 353-355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission, the PRACH transmission power is prioritized, then the PUCCH is allocated the remaining transmission power). 

Regarding claim 22, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 20, wherein the PRACH transmission and the second channel transmission are transmitted on at least one component carrier of a plurality of component carriers (Lohr, para. 352: the PRACH and the PUSCH/PUCCH are transmitted on one component carrier). 

Regarding claim 23, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 22, wherein the plurality of component carriers includes a primary (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the at least one processor is configured to determine the transmission power priority at least in part by assigning the PRACH transmission a first priority and the second channel transmission a second priority when the PRACH transmission carries timing information on the primary component carrier (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel is a physical uplink shared channel (PUSCH) on a secondary component carrier of the at least one secondary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 24, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 23, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 25, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 22, wherein the plurality of component carriers includes a primary component carrier (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power) and at least one secondary component carrier; and wherein the at least one processor is configured to determine the transmission power priority at least in part by assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier and the second channel transmission carries sounding reference signals (SRS) on the primary component carrier or a secondary component carrier of the at least one secondary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 26, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 25, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 27, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 25, wherein the at least one processor is further configured to reduce the transmission power for transmitting the PRACH transmission during one orthogonal frequency division multiplexing (OFDM) symbol in which the second channel is transmitted (Lohr, para. 257, 356: the PRACH is transmitting at a reduced transmission power). 

Regarding claim 28, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 22, wherein the plurality of component carriers includes a primary (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the at least one processor is configured to determine the transmission power priority at least in part by assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier and the second channel is a physical uplink control channel (PUCCH) on the primary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 29, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 28, wherein the first priority is higher than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 30, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 22, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power); and wherein the at least one processor is configured to determine the transmission power priority at least in part by assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power) and the second channel transmission a second priority when the PRACH transmission carries timing information on a secondary component carrier of the at least one secondary component carrier and the second channel transmission is transmitted on the primary component carrier (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 31, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 30, wherein the first priority is lower than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 32, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 31, wherein the at least one processor is further configured to apply a power cap for transmission of the PRACH transmission in each subframe in which the PRACH is transmitted (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied). 

Regarding claim 33, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 32, wherein the at least one processor is further configured to determine a power cap for each of a plurality of subframes in which the PRACH transmission is transmitted (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations), wherein the applied power cap is a lowest of the determined power caps (Lohr, para. 356: scaling down the transmit power PPRACH of the PRACH). 

Regarding claim 34, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 32, wherein the at least one processor is further configured to determine a power cap for transmission of the PRACH transmission (Lohr, para. 336, 353: the transmit power for the PRACH transmission is considered when power scaling is applied), wherein the applied power cap for transmission of the PRACH transmission is a lowest power cap of the determined power cap and a previously applied power cap (Lohr, para. 356: scaling down the transmit power PPRACH of the PRACH). 

Regarding claim 35, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 22, wherein the plurality of component carriers includes a primary component carrier and at least one secondary component carrier (Lohr, para. 348: a primary component carrier (PCC) and a plurality of secondary component carriers (SCCs)); and wherein the at least one processor is configured to determine the transmission power priority at least in part by assigning the PRACH transmission a first priority (Lohr, para. 355: the PRACH is assigned the priority transmission power)  and the second channel transmission a second priority when the PRACH transmission indicates an uplink scheduling request on the primary component carrier and the (Lohr, para. 104: the PRACH carries timing information on the primary component carrier on the PCC whether the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 36, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 35, wherein the first priority is less than the second priority (Lohr, para. 355: the PRACH is assigned higher priority than the PUSCH/PUCCH transmission power). 

Regarding claim 37, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 20, wherein the at least one processor is configured to determine the transmission power priority at least in part by determining a higher transmission power priority for the PRACH transmission than the second channel transmission based at least in part on determining that the PRACH transmission is capable of spanning multiple consecutive subframes (Lohr, para. 356: the PRACH may be assigned a lower priority than the PUSCH/PUCCH transmission power priority). 

Regarding claim 38, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 37, wherein the at least one processor is further configured to: allocate a requisite transmission power to the PRACH transmission in the multiple consecutive subframes (Lohr, para. 355: the PRACH is prioritized with more transmission power over the PUSCH/PUCCH); and maintain the requisite transmission over the multiple consecutive subframes (Lohr, para. 355: the PUSCH/PUCCH is transmitted at a reduced transmission power). 

Regarding claim 39, Lohr discloses an apparatus for wireless communication, comprising: means for determining, for one subframe, a transmission power priority for a physical random access channel (PRACH) transmission over first uplink resources of a PRACH relative to a second channel transmission over second uplink resources of a second channel (Lohr, para. 236, 355: discloses the physical random access channel (PRACH) transmission power PPRACH is prioritized over the PUSCH transmission power within a transmission time interval (TTI) (e.g. one or more sub-frames) which is similar to the PUCCH transmission power), means for transmitting, in the subframe, the PRACH and the second channel simultaneously (Lohr, para. 353, 355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission is allowed within a transmission time interval (TTI)), each of the PRACH and the second channel transmission being transmitted at a transmission power determined based on the transmission power priority determined for the subframe (Lohr, para. 355-357: discloses in case no concurrent transmission of PRACH and PUCCH/PUSCH is allowed: the PRACH is transmitted based on the transmission power priority and alternatively the PUCCH/PUSCH transmissions is prioritized based on the transmission power priority).
 Although Lohr discloses each of the PRACH and PUCCH being transmitted based on transmission power priority (para. 355-357), but Lohr does not appear to transmission and the second channel transmission (e.g. PUCCH) spanning multiple subframes, wherein the PRACH is used to perform an initial system access. 
Ratasuk, from similar field of endeavor, discloses the PRACH and PUCCH are capable of spanning multiple subframes (Ratasuk, FIG. 2, 4, para. 18, 21, 22, 25: shows that either of the PRACH and PUCCH is spanning multiple subframes), wherein the PRACH is used to perform an initial system access (Ratasuk, para. 3: the physical RACH channel is used for initial access to the network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr with the teaching of Ratasuk to include parameters that would allow the PRACH the capability of spanning multiple subframes and performing initial access to the network by using the PRACH as taught by Ratasuk. The motivation for doing so would have been to allow the eNB to minimize the impact of the interference even though the co-existence of PUSCH/PUCCH and RACH will increase False Alarm rates for both PUSCH/PUCCH and RACH (Ratasuk, [0020]).
However, Both, Lohr and Ratasuk, appear to be silent as to the PRACH transmission is capable of spanning multiple consecutive subframes.
In an analogous art, Roland discloses the PRACH transmission is capable of spanning multiple consecutive subframes (Roland, para. 30: the common control channel (CCCH) is capable of spanning multiple consecutive TDMA frames. According to BRI, CCCH is used for PRACH information).


Regarding claim 40, Lohr, as modified by Ratasuk and Roland, discloses the apparatus of claim 39, further comprising: means for allocating a requisite transmission power to the PRACH transmission (Lohr, para. 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations); and means for allocating a remaining transmission power to the second channel transmission (Lohr, para. 353-355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission, the PRACH transmission power is prioritized, then the PUCCH is allocated the remaining transmission power). 

Regarding claim 41, Lohr discloses a non-transitory computer-readable storage medium comprising computer-executable code for wireless communications, the code comprising: code for determining, for one subframe, a transmission power priority for a physical random access channel (PRACH) transmission over first uplink resources of a PRACH relative to a second channel transmission over second uplink resources of a second channel (Lohr, para. 236, 355: discloses the physical random access channel (PRACH) transmission power PPRACH is prioritized over the PUSCH transmission power within a transmission time interval (TTI) (e.g. one or more sub-frames) which is similar to the PUCCH transmission power), and code for transmitting, in the subframe, the PRACH transmission and the second channel transmission simultaneously (Lohr, para. 353, 355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission is allowed within a transmission time interval (TTI)), each of the PRACH and the second channel transmission being transmitted at a transmission power determined based on the transmission power priority determined for the subframe (Lohr, para. 355-357: discloses in case no concurrent transmission of PRACH and PUCCH/PUSCH is allowed: the PRACH is transmitted based on the transmission power priority and alternatively the PUCCH/PUSCH transmissions is prioritized based on the transmission power priority).
 Although Lohr discloses each of the PRACH and PUCCH being transmitted based on transmission power priority (para. 355-357), but Lohr does not appear to explicitly disclose either of the PRACH transmission and the second channel transmission (e.g. PUCCH) spanning multiple subframes, wherein the PRACH is used to perform an initial system access. 
Ratasuk, from similar field of endeavor, discloses the PRACH transmission and PUCCH are capable of spanning multiple subframes (Ratasuk, FIG. 2, 4, para. 18, 21, 22, 25: shows that either of the PRACH and PUCCH is spanning multiple subframes), wherein the PRACH transmission is used to perform an initial system (Ratasuk, para. 3: the physical RACH channel is used for initial access to the network).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr with the teaching of Ratasuk to include parameters that would allow the PRACH the capability of spanning multiple subframes and performing initial access to the network by using the PRACH as taught by Ratasuk. The motivation for doing so would have been to allow the eNB to minimize the impact of the interference even though the co-existence of PUSCH/PUCCH and RACH will increase False Alarm rates for both PUSCH/PUCCH and RACH (Ratasuk, [0020]).
However, Both, Lohr and Ratasuk, appear to be silent as to the PRACH transmission is capable of spanning multiple consecutive subframes.
In an analogous art, Roland discloses the PRACH transmission is capable of spanning multiple consecutive subframes (Roland, para. 30: the common control channel (CCCH) is capable of spanning multiple consecutive TDMA frames. According to BRI, CCCH is used for PRACH information).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Lohr as modified by Ratasuk with the teaching of Roland to include parameters that would allow the PRACH the capability of spanning multiple consecutive subframes as taught by Roland. The motivation for doing so would have been to reduce the likelihood of missing paging messages during cell reselection.

Regarding claim 42, Lohr, as modified by Ratasuk and Roland, discloses the non-transitory computer-readable storage medium of claim 41, wherein the code further includes: code for allocating a requisite transmission power to the PRACH transmission (Lohr, para. 353: the transmit power for the PRACH transmission is considered when power scaling is applied by the mobile terminal in power limited situations); and code for allocating a remaining transmission power to the second channel transmission (Lohr, para. 353-355: discloses concurrent PRACH transmission and PUCCH/PUSCH transmission, the PRACH transmission power is prioritized, then the PUCCH is allocated the remaining transmission power).

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466